FILED
                              NOT FOR PUBLICATION                             JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PEDRO GILBERTO RIOS,                             No. 07-71521

               Petitioner,                        Agency No. A028-821-988

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondents.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Pedro Gilberto Rios, a native and citizen of Nicaragua, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order terminating deportation proceedings. We dismiss



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
the petition for review.

       We lack jurisdiction to review the petition because the IJ’s August 29, 2005,

order was not a final order of deportation. See 8 U.S.C. §§ 1101(a)(47)(A),

1252(b)(9).

       To the extent Rios challenges the March 10, 1987, final deportation order,

we lack jurisdiction to consider it because this petition for review is not timely as

to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       We lack jurisdiction to consider Rios’ ineffective assistance of counsel

contention because he failed to exhaust that issue before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DISMISSED.




LR/Research                                2                                      07-71521